DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election of claims 1-15, and 17-20 drawn to Species I directed to figure 7 in the reply filed on 09/01/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Drawings
The drawings are objected to because figure 6 appears blurry and the details are not legible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities: 
 “…the present disclosure include five phases which will be explained greater detail below…” in page 6 needs to be corrected.  A suggested correction is --the present disclosure include five phases which will be explained in greater detail below--. 
“…The second phase 6 for generating a light program for therapy will now explained in greater detail…” in page 8 needs to be corrected.  A suggested correction is --The second phase 6 for generating a light program for therapy will now be explained in greater detail--. 
“…The second phase 6 for generating a light program for therapy will now explained in greater detail…” in page 8 needs to be corrected.  A suggested correction is --The second phase 6 for generating a light program for therapy will now be explained in greater detail--. 
Appropriate correction is required. 
Claim Objections
Claim 9 is objected to because of the following informalities:  lines 13-14 “receiving, in response to the provided therapy program, feedback of the patient's vital signs or input feedback --. Appropriate correction is required.
Claim 17-18 is objected to because of the following informalities:  line 1 “wherein changing the therapy program comprises” needs to be corrected to -- wherein the step of changing the therapy program comprises — given its antecedent in claim 9 lines 15-16. Appropriate correction is required.
Each of claims 1, 2, 4, 5, 9, and 17 are objected to because of the following informalities:  “the patient's vital signs or input feedback” needs to be corrected to -- the patient's vital signs or the input feedback--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Claims 1-3: Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in claims 1-3 are directed to statutory subject matter.  Therefore, the claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Claims 1-3: Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent Claim 1 and the respective dependent claims 2-3, claims  are rejected under 35 U.S.C. 101 because the claimed invention in these claims as a whole and when limitations are analyzed individually are  directed to an abstract idea (See underlined limitation in claim 1 below which are categorized as mental process or method of organizing human activity).
Claims 1-3: Step 2A Prong 1:
As indicated below, independent Claim 1 recites at least one claimed element which is grouped as a mental process or certain method of organizing human activity under the 2019 PEG.  
(CLAIM 1) A method comprising: 
determining a condition of a patient to be treated [observation or judgement or evaluation, which is one of the mental processes identified in the 2019 PEG; therapist could determine condition of a patient during a patient consult] and 
receiving prevailing cultural interests and evidence-based guidelines [judgement or evaluation, which is one of the mental processes identified in the 2019 PEG; patient could verbally provide cultural interests, therapist could receive prevailing cultural interests from patient during patient consult or intake and evidence-based guidelines based on scientific literature]; 
generating a sound healing methodology and a light healing methodology based on the condition of the patient, prevailing cultural interests, and evidence-based guidelines [certain 
generating a sound scape from a library of sounds by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology [certain methods of organizing human activity specifically managing personal behavior or relationships or interactions between people specifically following rules or instructions which is one of the mental processes identified in the 2019 PEG; therapist healing composition prescription could suggest specific instrument such as a flute]; 
generating a light scape from one or more light characteristics of color, brightness, saturation, shape, duration, and movement [certain methods of organizing human activity specifically managing personal behavior or relationships or interactions between people specifically following rules or instructions which is one of the mental processes identified in the 2019 PEG; healing composition could include suggested/prescribed sunrise simulating colors]; 
generating a therapy program of light and sound to be provided to a patient by synching the light scape with the sound scape to generate the therapy program[certain methods of organizing human activity specifically managing personal behavior or relationships or interactions between people specifically following rules or instructions which is one of the mental processes identified in the 2019 PEG; healing composition could include combination of suggested/ prescribed instrument such as a flute synchronized with suggested/prescribed sunrise simulating colors]; 

providing the therapy program for providing light and sound therapy to the patient[certain methods of organizing human activity specifically managing personal behavior or relationships or interactions between people specifically teaching or following rules or instructions which is one of the mental processes identified in the 2019 PEG; therapist could share the audio-visual prescription with patient]; 
receiving feedback of the patient's vital signs or input feedback in real time[observation, which is one of the mental processes identified in the 2019 PEG; therapist could test on-site whether the prescribed audio-visual healing composition relaxes (lower the heart-beat/pulse)  the patient]; and 
changing the therapy program in real time based on the patient's vital signs or input feedback [certain methods of organizing human activity specifically managing personal behavior or relationships or interactions between people specifically managing personal behavior or interactions between people or  following rules or instructions which is one of the mental processes identified in the 2019 PEG; if the prescribed audio-visual composition is not relaxing the patient, the therapist could re-prescribe another audio-visual healing composition to relaxes (lower the heart-beat/pulse) of the patient ].
For the foregoing reasons, independent Claim 1 (and respective dependent claims 2-3) recite at least one claimed element which is grouped as a mental process or method of organizing human activity) under the 2019 PEG.  Therefore, claim 1 recites an abstract idea.  

Claims 1-3: Step 2A Prong 2:
Claim 1 recites “a delivery device”, which is an additional element. According to Applicant’s specification (see for example fig. 7-8, page 15 para. [1] “the delivery device comprises at least one light and at least one speaker” and includes a “The computer system 208 can also be a smartphone, tablet, laptop, or other similar device. The computer system 208 could be any suitable computer server … running any suitable operating system”). As such, the device is nothing more than a conventional device or general purpose computer. Applying an abstract idea to a general purpose device or computer, or using a conventional delivery device or computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application thereof.
Thus, the above-identified abstract idea in independent claim 1 is not integrated into a practical application under the 2019 PEG because the additional elements (identified above in independent Claim 1  “a delivery device”) either alone or in combination, does not generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of:  “a delivery device” is generically recited computer element in independent Claim 1  and does not improve the functioning of a computer, or any other technology or technical field.  Nor does the additional element serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process or certain method of organizing human activity) with a computer and/or speaker and/or light.  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims 1-3 over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 1 is not integrated into a practical application under the 2019 PEG.

Claims 1-3: Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 1 requires the additional elements of: “a delivery device” but it does not amount to significantly more than the judicial exception as the recited functions can be performed by a general purpose computer (e.g., According to Applicant’s specification (see for example fig. 7-8, page 15 para. [1] “the delivery device comprises at least one light and at least one speaker” and includes a “The computer system 208 can also be a smartphone, tablet, laptop, or other similar device. The computer system 208 could be any suitable computer server … running any suitable operating system”) and thus merely uses a conventional device or generic computer as a tool to perform the abstract idea. Further, the claim as a whole does not amount to significantly more than the exception itself, therefore the claim is not eligible.
The above-identified computer components are generically claimed in Claim 1 to implement the above-described abstract ideas by performing the basic functions of receiving, processing, storing and providing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
Per Applicant’s specification, “a delivery device” and the recited functions can be performed by a general purpose computer (e.g., per Applicant’s specification (see for example fig. 7-8, page 15 para. [1] “the delivery device comprises at least one light and at least one 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the device.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., “delivery device”) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Thus, the recitation of the above-identified generic computer limitations in Claim 1 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Moreover, it is clear from the claims themselves and Applicant’s specification that the above-recited abstract steps in claim 1 require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. See SAP America v. Investpic, LLC (Fed. Cir. 2018).
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide 
For at least the above reasons, the method of Claim 1 is directed to applying an abstract idea  on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, Claim 1 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional element in independent Claim 1 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement a method, with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional element, when viewed as whole, does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claim 1 merely apply an abstract idea to a computer and do 
Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. Accordingly, independent Claim 1 (and their respective dependent claims 2-3) is  not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
Examiner suggests, including corresponding specific structures that perform the functions and  step that integrates the judicial exception into a practical application for example configuring the specific delivery device to apply light and sound therapy to the patient  based on the received feedback of the patient's vital signs or input feedback in real time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 10 recites “prevailing cultural interests and evidence-based guidelines” which render claim 10 in improper dependent form for failing to further limit the subject matter of the claim upon which it depends i.e. claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) further receives prevailing cultural interests and evidence-based guidelines--
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, and 17-20 are rejected under 35 U.S.C. (a)(2) as being anticipated by Davis; Delanea Anne et al. (Pub. No.: US 20170193169 A1, hereinafter referred to as “Davis”).
As per independent Claim 1, Davis discloses a method (Davis in at least abstract, fig. 1-9,12, 14-16, 18, [0041], [0044-0083], [0088], [0089], [0092-0106], [0108-0117] for example discloses relevant subject-matter. More specifically, Davis in at least fig.1, fig. 3, [0006], abstract, [0041], [0044-0045] for example discloses a method. See at least [0006] “a system and method for computer-controlled adaptable audio/visual treatment”) comprising: 

generating a sound healing methodology and a light healing methodology based on the condition of the patient, prevailing cultural interests, and evidence-based guidelines (Davis in at least fig. 1-8, [0045-0046], [0057-0059], [0068-0069], [0070], [0075], [0077] for example discloses generating a sound healing methodology (fig. 2-7, [0057-0059], [0070], [0077]) and a light healing methodology (fig. 3, 8, [0068], [0075]) based on the condition of the patient, prevailing cultural interests, and evidence-based guidelines (fig. 12, [0058])); 
generating a sound scape from a library of sounds by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology (Davis in at least fig. 2-7, [0057-0059], [0070], [0077] for example discloses generating a sound scape (fig. 3-7, “audio files”) from a library of sounds (fig. 4A, 5A, 6A, 7A, [0077]) by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology); 
generating a light scape from one or more light characteristics of color, brightness, saturation, shape, duration, and movement (Davis in  at least fig. 3, 8, [0068], [0075] for example 
generating a therapy program of light and sound to be provided to a patient by synching the light scape with the sound scape to generate the therapy program (Davis at least fig. 2-3, [0044], [0057-0058] for example generating a therapy program of light and sound ([0044] “audio/video therapeutics to provide a treatment experience for patient”) to be provided to a patient by synching the light scape with the sound scape (which is represented by prior art  combine feature that combines audio files and visual files  to achieve desired outcome i.e. “data to … combine…specific audio files and visual files from several "Sensory Components" files to create each digital treatment step file”) to generate the therapy program); 
receiving a request to provide the therapy program to the patient (Davis in at least fig. 14, [0053-0055], [0110-0112] for example discloses receiving a request to provide the therapy program to the patient. [0054] “The devices 24 may also each have a web browser to connect to or communicate with the internet to obtain desired content in a standard client-server based configuration, such as YouTube.RTM. or other audio/visual files, to obtain the Treatment App 102 and/or other needed files to execute the logic of the present disclosure”); 
providing the therapy program to a delivery device for providing light and sound therapy to the patient (Davis in at least fig. 1A, fig. 14, [0048-0049], [0053], [0110-0112]  for example discloses providing the therapy program to a delivery device for providing light and sound therapy to the patient . See at least [0048] “The treatment session experience file 22 is provided to an audio/visual player device 24, which plays the digital treatment session experience file 22 for the patient or client or user 15 to experience the treatment session.”); 

changing the therapy program in real time based on the patient's vital signs or input feedback (Davis in at least fig. 1, 3, 9, 14-16, [0044], [0083], [0096-0097], [0098] for example discloses changing the therapy program in real time based on the patient's vital signs or input feedback see fig. 15, [0096]).
As per dependent Claim 2, Davis further discloses method wherein the changing step comprises: stopping the therapy program, and providing a second therapy program based on the patient's vital signs or input feedback (Davis in at least fig. 9, fig. 16, [0083], [0096-0097] for example discloses treatment adjustments based on results/outcomes that encompass stopping the therapy program, and providing a second therapy program based on the patient's vital signs or input feedback ).

As per dependent Claim 3, Davis further discloses method wherein the changing step comprises changing the library of sounds (Davis in at least fig. 1, 3-7, 9-11, 14-16, [0044], [0083], [0077], [0096-0097], [0098] for example discloses changing the therapy program based on the patient's vital signs or input feedback which encompasses changing the library of sounds (see sound database/library options in fig. 4A, 5A, 6A, 7A)).
As per independent Claim 4, Davis discloses a system for enhanced therapy optimization in connection with multisensory wellness in light and sound (Davis in at least abstract, fig. 1-9,12, 14-16, 18, [0041], [0044-0083], [0088], [0089], [0092-0106], [0108-0117] for example discloses relevant subject-matter. More specifically, Davis in at least fig.1, fig. 3, abstract, [0041], [0044-0045] for example discloses a system for enhanced therapy optimization in connection with multisensory wellness in light and sound. See at least [0041] “methods and systems of the present disclosure provide customizable and adaptable energy healing to the patient/client/user with an audio/visual experience that allows the user to customize, accelerate, and/or optimize their own physical and emotional wellness improvement and healing from many ailments and disorders”) comprising: 
a database storing a library of sounds (Davis in at least fig. 1, fig. 4A, 5A, 6A, 7A, [0077-0081], [0116] for example discloses a database 104 storing a library of sounds (fig. 1, fig. 4A, 5A, 6A, 7A, [0077]). See at least [0080] “digital audio data file structures shows options for creating various audio files …files may be stored in a library or database or server (local or via a network), e.g., in the audio/visual files server 104 (FIG. 1A), which can be selected by the Sensory Component File Creation Logic”); and

determining a condition of a patient to be treated and receiving prevailing cultural interests and evidence-based guidelines (Davis in at least fig.1, fig. 9, fig. 12, fig. 14-16, [0045-0046], [0052], [0088] for example discloses determining a condition of a patient to be treated (fig. 1, fig. 12) and receiving prevailing cultural interests via influencing data  (fig. 1, fig. 12, [0046], [0052], [0097-0098] “social media”, “crow sourcing”, “trending information”, “global results trends data through social media”) and evidence-based guidelines from results/outcomes from others  (fig. 1, fig. 9, [0046], [0098] “global data and user analytics from other patients/clients/users is received (over internet or other network) and verified”) and known brain wave state data ([0061-0065], [0103])); 

generating a sound scape from the library of sounds by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology(Davis in at least fig. 2-7, [0057-0059], [0070], [0077] for example discloses generating a sound scape (fig. 3-7, “audio files”) from a library of sounds (fig. 4A, 5A, 6A, 7A, [0077]) by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology); 
generating a light scape from one or more light characteristics of color, brightness, saturation, shape, duration, and movement (Davis in  at least fig. 3, 8, [0068], [0075] for example discloses generating a light scape (fig. 8, [0068] “image file”) from one or more light characteristics of color, brightness, saturation, shape, duration, and movement (fig. 8A, [0082]));
generating a therapy program of light and sound to be provided to a patient by synching the light scape with the sound scape to generate the therapy program (Davis at least fig. 1-3, [0044], [0057-0058] for example discloses generating a therapy program of light and sound ([0044] “audio/video therapeutics to provide a treatment experience for patient”) to be provided to a patient by synching the light scape with the sound scape (which is represented by prior art  combine feature that combines audio files and visual files  to achieve desired outcome i.e. “data 
receiving a request to provide the therapy program to the patient (Davis in at least fig. 14, [0053-0055], [0110-0112] for example discloses receiving a request to provide the therapy program to the patient. [0054] “The devices 24 may also each have a web browser to connect to or communicate with the internet to obtain desired content in a standard client-server based configuration, such as YouTube.RTM. or other audio/visual files, to obtain the Treatment App 102 and/or other needed files to execute the logic of the present disclosure”); 
providing the therapy program to a delivery device for providing light and sound therapy to the patient (Davis in at least fig. 1A, fig. 14, [0048-0049], [0053], [0110-0112]  for example discloses providing the therapy program to a delivery device for providing light and sound therapy to the patient . See at least [0048] “The treatment session experience file 22 is provided to an audio/visual player device 24, which plays the digital treatment session experience file 22 for the patient or client or user 15 to experience the treatment session.”); 
receiving feedback of the patient's vital signs or input feedback in real time(Davis in at least fig. 1, 3, [0044], [0050], [0083], [0096], [0098], [0113] for example discloses receiving feedback of the patient's vital signs or input feedback in real time. See [0050] “the results or outcomes of the Reiki treatment session/experience are measured, obtained, received and/or collected from the patient/client/user 15 in the form of results/outcomes data 20, which is provided to the Treatment Adjustment & Results/Outcomes Logic 18 and the Treatment Step Files Creation Logic 14…the player device 24 is a smart phone, or other interactive device, the user 15 may be asked one or more questions after the treatment session ends and the device may record/save the responses as Results/Outcomes data 30 and provide the data to the Treatment 
changing the therapy program in real time based on the patient's vital signs or input feedback (Davis in at least fig. 1, 3, 9, 14-16, [0044], [0083], [0096-0097], [0098] for example discloses changing the therapy program in real time based on the patient's vital signs or input feedback see fig. 15, [0096]).
As per dependent Claim 5, Davis further discloses system wherein changing the therapy program comprises: stopping the therapy program, and providing a second therapy program based on the patient's vital signs or input feedback (Davis in at least fig. 9, fig. 16, [0083], [0096-0097] for example discloses treatment adjustments based on results/outcomes that encompass stopping the therapy program, and providing a second therapy program based on the patient's vital signs or input feedback).
As per dependent Claim 6, Davis further discloses system wherein changing the therapy program comprises changing the library of sounds (Davis in at least fig. 1, 3-7, 9-11, 14-16, [0044], [0083], [0077], [0096-0097], [0098] for example discloses changing the therapy program based on the patient's vital signs or input feedback which encompasses changing the library of sounds (see sound database/library options in fig. 4A, 5A, 6A, 7A)).
As per dependent Claim 7, Davis further discloses system further comprising the delivery device (Davis in at least fig. 1A, [0053-0054] for example discloses further comprising the delivery device 24. See at least [0048] “The treatment session experience file 22 is provided 
As per dependent Claim 8, Davis further discloses system wherein the delivery device comprises at least one light and at least one speaker (Davis in at least fig. 1A, [0049-0050], [0053-0054], [0109-0111], [0115] for example discloses wherein the delivery device A/V device comprises at least one light emitted by device display  ([0053-0054]) and at least one speaker ([0054]). See [0115] “A/V Device/smartphone 24 …”).

As per independent Claim 9, Davis discloses a system for enhanced therapy optimization in connection with multisensory wellness in light and sound (Davis in at least abstract, fig. 1-9,12, 14-16, 18, [0041], [0044-0083], [0088], [0089], [0092-0106], [0108-0117] for example discloses relevant subject-matter. More specifically, Davis in at least fig.1, fig. 3, abstract, [0041], [0044-0045] for example discloses a system for enhanced therapy optimization in connection with multisensory wellness in light and sound. See at least [0041] “methods and systems of the present disclosure provide customizable and adaptable energy healing to the patient/client/user with an audio/visual experience that allows the user to customize, accelerate, and/or optimize their own physical and emotional wellness improvement and healing from many ailments and disorders”) comprising: 
a database (Davis in at least fig. 1, fig. 4A, 5A, 6A, 7A, 8A, [0077-0082], [0116] for example discloses a database 104. See at least [0078] “files may be stored in a library or database or server (local or via a network), e.g., in the audio/visual files server 104 (FIG. 1A”); and 

determining a condition of a patient to be treated (Davis in at least fig.1, fig. 9, fig. 12, fig. 14-16, [0045-0046], [0052], [0088] for example discloses determining a condition of a patient to be treated (fig. 1, fig. 12)), 
generating a sound healing methodology and a light healing methodology based on the condition of the patient (Davis in at least fig. 1-8, [0045-0046], [0057-0059], [0068-0069], [0070], [0075], [0077] for example discloses generating a sound healing methodology (fig. 2-7, [0057-0059], [0070], [0077]) and a light healing methodology (fig. 3, 8, [0068], [0075]) based on the condition of the patient (fig. 12, [0058])), 

generating a light scape (Davis in at least fig. 3, 8, [0068], [0075], [0082] for example discloses generating a light scape (fig. 8, [0068] “image file”)), 
generating a therapy program of light and sound by synching the generated sound scape with the generated light scape, the generated therapy program being provided to the patient (Davis at least fig. 1-3, [0044], [0057-0058] for example discloses generating a therapy program of light and sound by synching the generated sound scape with the generated light scape (which is represented by prior art  combine feature that combines audio files and visual files  to achieve desired outcome i.e. “data to … combine…specific audio files and visual files from several "Sensory Components" files to create each digital treatment step file”), the generated therapy program being provided to the patient (fig. 1A, [0054])),
receiving, in response to the provided therapy program, feedback of the patient's vital signs or input feedback in real time in (Davis in at least fig. 1, 3, fig. 14, [0044], [0048-0049], [0050], [0053], [0083], [0096], [0098],  [0110-0112],  [0113] for example discloses receiving, in response to the provided therapy program, feedback of the patient's vital signs or input feedback in real time. See at least [0048] “The treatment session experience file 22 is provided to an audio/visual player device 24, which plays the digital treatment session experience file 22 for the patient or client or user 15 to experience the treatment session.”; [0050] “the results or outcomes of the Reiki treatment session/experience are measured, obtained, received and/or collected from the patient/client/user 15 in the form of results/outcomes data 20, which is provided to the 
changing the provided therapy program in real time based on the patient's vital signs or input feedback (Davis in at least fig. 1, 3, 9, 14-16, [0044], [0083], [0096-0097], [0098] for example discloses changing the provided therapy program in real time based on the patient's vital signs or input feedback).
As per dependent Claim 10, Davis further discloses system wherein the processor receives prevailing cultural interests and evidence-based guidelines (Davis in at least fig.1, fig. 9, fig. 12, fig. 14-16, [0045-0046], [0052], [0088], [0116-0117] for example discloses processor receives prevailing cultural interests via influencing data  (fig. 1, fig. 12, [0046], [0052], [0097-0098] “social media”, “crow sourcing”, “trending information”, “global results trends data through social media”) and evidence-based guidelines from results/outcomes from others  (fig. 1, fig. 9, [0046], [0098] “global data and user analytics from other patients/clients/users is received (over internet or other network) and verified”) and known brain wave state data ([0061-0065], [0103])), and 
generates the sound healing methodology and the light healing methodology based on the condition of the patient, the prevailing cultural interests, and the evidence-based guidelines (Davis in at least fig. 1-8, [0045-0046], [0057-0059], [0068-0069], [0070], [0075], [0077] for 
As per dependent Claim 11, Davis further discloses  system wherein the processor generates the sound scape from the library of sounds stored in the database by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology (Davis in at least fig. 2-7, [0057-0059], [0070], [0077], [0116-0117] for example discloses the processor generates the sound scape (fig. 3-7, “audio files”)  from the library of sounds (see sound database/library options in fig. 4A, 5A, 6A, 7A, [0077]) stored in the database 104 by selecting an instrument, a frequency, an interval, and a volume of the sound scape based on the sound healing methodology).

As per dependent Claim 12, Davis further discloses system wherein the processor generates the light scape from at least one of light characteristics of color, brightness, saturation, shape, duration, and movement (Davis in  at least fig. 3, 8, [0068], [0075], [0116-0117] for example discloses processor generates the light scape (fig. 8, [0068] “image file”) from at least one of light characteristics of color, brightness, saturation, shape, duration, and movement (fig. 8A, [0082])).
As per dependent Claim 13, Davis further discloses system wherein the processor receives a request to provide the generated therapy program to the patient and transmits the generated therapy program via a communication protocol to a delivery device for providing light 
As per dependent Claim 14, Davis further discloses system further comprising the delivery device (Davis in at least fig. 1A, [0053-0054] for example discloses further comprising the delivery device 24. See at least [0048] “The treatment session experience file 22 is provided to an audio/visual player device 24, which plays the digital treatment session experience file 22 for the patient or client or user 15 to experience the treatment session.”).
As per dependent Claim 15, Davis further discloses system wherein the delivery device comprises at least one light and at least one speaker (Davis in at least fig. 1A, [0049-0050], [0053-0054], [0109-0111], [0115] for example discloses wherein the delivery device A/V device comprises at least one light emitted by device display  ([0053-0054]) and at least one speaker ([0054]). See [0115] “A/V Device/smartphone 24 …”).
As per dependent Claim 17, Davis further discloses system wherein changing the therapy program comprises: stopping the therapy program, and providing a second therapy 
As per dependent Claim 18, Davis further discloses system wherein changing the therapy program comprises changing the library of sounds (Davis in at least fig. 1, 3-7, 9-11, 14-16, [0044], [0083], [0077], [0096-0097], [0098] for example discloses changing the therapy program based on the patient's vital signs or input feedback which encompasses changing the library of sounds (see sound database/library options in fig. 4A, 5A, 6A, 7A)).
As per dependent Claim 19, Davis further discloses system further comprising the delivery device(Davis in at least fig. 1A, [0053-0054] for example discloses further comprising the delivery device 24. See at least [0048] “The treatment session experience file 22 is provided to an audio/visual player device 24, which plays the digital treatment session experience file 22 for the patient or client or user 15 to experience the treatment session.”).
As per dependent Claim 20, Davis further discloses  system wherein the delivery device comprises at least one light and at least one speaker(Davis in at least fig. 1A, [0049-0050], [0053-0054], [0109-0111], [0115] for example discloses wherein the delivery device A/V device comprises at least one light emitted by device display  ([0053-0054]) and at least one speaker ([0054]). See [0115] “A/V Device/smartphone 24 …”).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190104593 A1 for disclosing enriching/synching audio with lighting similar to that claimed and disclosed.
US 20170065792 A1 for disclosing  method for optimizing light and sound programs for a falling asleep using biofeedback, cultural interests and evidence based guidelines similar to that claimed and disclosed.
US 20080125620 A1 for disclosing a system, apparatus, and method are disclosed for therapeutic light and sound, comprising the steps of exposing a user to spectral light and laterally directed sound and adjusting the manner of exposure sufficient to elicit a desired autonomic nervous response similar in term using therapeutic light and sound program to elicit a desired outcome in the user to that claimed and disclosed.
US 20200000348 A1 for disclosing  a multisensory environment apparatus for providing stress reduction to a user which includes use of light and sound programs similar in terms of using therapeutic light and sound program to deliver therapy to user to that disclosed.
US 20160144150 A1 for disclosing a system and method which reduces the levels of stress and provides a mechanism for relaxation through a synchronized system and method which utilizes color, sound, and aroma therapy similar in terms of use of a synchronized system and method which utilizes color, sound to deliver therapy to user to that claimed and disclosed.
US 20160008568 A1 for disclosing a relaxation dome apparatus that uses combinations of visible light stimuli, biofeedback or neurofeedback data collection sensors, audio tracks which may include monaural, isochromic or binaural beats, and microcrystalline ceramic tiles to 
US 20090275794 A1 for disclosing a self-contained electrically powered portable integrated sound, physioacoustic, and colored light apparatus designed to stimulate and facilitate the human body's innate self-healing mechanisms similar in terms of use of sound and colored therapy to facilitate the human body's innate self-healing mechanisms to that disclosed.
US 6299632 B1 for disclosing an apparatus and method for selectively stimulating  brain activity of user using light and sound similar in terms of using the combination of light and sound to improve user mental states to that disclosed.
US 20160015315 A1 for disclosing therapy system configured to: monitor the user's sleep data, assess the user's sleep cycles and the phase of sleep cycle, and provide the user with at least one light and sound program, the light and sound program being based on the assessment of the user's sleep cycles and the phase of sleep cycle, thereby rendering therapy by improving quality of the user's sleep similar in term of providing the user with at least one light and sound program based on bio-feedback similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            November 6, 2021